Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication  2017/0050641 (Park) discloses a system comprising: 
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform (“may further include a processor”[0020]):
obtaining acceleration information of a first vehicle, the acceleration information defining an acceleration probability distribution of the first vehicle (“determine, based on the object detected outside the vehicle, a speed of the vehicle… provide, based on a determination that the vehicle undergoes acceleration during the braking operation of the vehicle” [0020] “determining that the vehicle undergoes acceleration during the braking operation of the vehicle” [0021]);
obtaining image information of the first vehicle, the image information defining an image of the first vehicle (“receive an image obtained by an adjacent vehicle” [0020], “determining that the brake lamp of the vehicle is in an on-state based on the received image obtained by the adjacent vehicle” [0021]);
determining whether a brake light of the first vehicle is on or off based on the image of the first vehicle (“detect, in the received image, an on-state or an off-state of a brake lamp of the vehicle” [0020], “determining that the brake lamp of the vehicle is in an on-state based on the received image obtained by the adjacent vehicle” [0021]) ; and 
generating, based on a determination that the brake light of the first vehicle is on (“detect, in the received image, an on-state or an off-state of a brake lamp of the vehicle, determine, based on the determined speed of the vehicle and the on-state or the off-state of the brake lamp, whether the vehicle undergoes acceleration during a braking operation of the vehicle, and provide, based on a determination that the vehicle undergoes acceleration during the braking operation of the vehicle, a control signal to restrict further acceleration of the vehicle” [0020], “determining that the brake lamp of the vehicle is in an on-state based on the received image obtained by the adjacent vehicle” [0021]);
the prior art fails to teach or suggest the further inclusion of upon a determination that the brake light of the first vehicle is on, determining a location of the first vehicle based on the acceleration probability distribution and a braking- calibration curve.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 10 and 19 and thus is allowable for the same reasons.
The claims are patent-eligible under 35 USC 101 because the limitation “generating, based on the determined location of the first vehicle, navigation instructions for a second vehicle; and populating the generated navigation instructions on a display.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857